DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/21/2022 has been entered. Applicant’s amendments to the claims has overcome the 35 U.S.C. § 112(b) to claims 1 – 20, and the rejection is hereby withdrawn. 
Applicant’s amendment to the claims 1 – 20,  as well as Applicant’s remarks has been fully considered, and found not persuasive. Therefore, the amended claims 1 – 20 fail to overcome the rejections under 35 U.S.C § 103 previously set forth in the Non-Final Office Action mailed 01/06/2022.
Claims status
Claims 1 – 20 remain pending in the application.
Claims 1, 2, 5, 8, 9, 12, 15, 16 and 19 are amended.

In view of the amendment filed 02/21/2022, the grounds of rejection presented on the Non-Final Office action mailed 01/06/2022 are hereby reinstated. The rejections has been modified to address the amendments, however the grounds of rejections is not changed. See the response to arguments section for a discussion of Applicant’s arguments.
The examiner notes that the claim set filed on 01/06/2022, as well as the Applicant’s Arguments/Remarks filed on the same day, erroneously identify the application by the serial number “17/323,635” of a commonly owned co-pending application. Although, the claims are indeed correct for the instant application (17/404,534), appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Objections
Claims 2 – 7, 9 – 14 and 16 – 20 are objected to because of the following informalities:  Amended claims 1, 8 and 15, from which the dependent claims – directly or indirectly – incorporates all the limitations of the independent claims, were amended to recite in the preamble “A method of manufacturing  a photoluminescent paving block…”
However, the dependent claims recites in the preamble, “The method of manufacturing a paving block with embedded photoluminescent material of claim…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, and 5, 7 – 10, 12, 14 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AKITERU KONO et al. (JP-06049268-A with machine English translation; Kono), in view of Saleem et al. (US PGPub. No. 2020/0109089 A1; Saleem).
Regarding claims 1, 8 and 15. Kono discloses a method of manufacturing a photoluminescent paving block (e.g., see [0019] and [0017] discloses – inter alia – “when a mineral material, cement, or the like is mixed, the wear resistance of these components is imparted to the fluorescent building material, so that the fluorescent building material is excellent in wear resistance… this fluorescent building material is excellent in flexibility…, and is suitable for use in places and applications that receive impacts and repeated bending loads,” e.g., a road surface, see [0013]).
The method comprising the steps of: 
providing a photoluminescent mixture of a polyester resin infused with a photoluminescent pigment [0009-10]; 
curing said photoluminescent mixture (e.g., [0019], “solidifying a fluid fluorescent composition in a mold”), 
breaking said photoluminescent mixture into randomly sized chips or particles to form photoluminescent fragments (e.g., see [0031 and 43], [0019] discloses the composition is pulverized with a pulverizer or the like to form particles to obtain a fluorescent aggregate for mortar or concrete…, “but other methods may be used.”); 
mixing said photoluminescent fragments, sand, cement and water to form an uncured luminescent mixture (e.g., [0038], “A fluorescent aggregate can be obtained simply by mixing raw material components to form a solidifying fluorescent composition, solidifying and pulverizing it. …the mortar block or concrete block (analogous to the claimed “paving block”) which uses this fluorescent aggregate as an aggregate is excellent in the softness/flexibility compared with the mortar block or concrete block which uses the conventional aggregate.”); 

Additionally, Kono discloses the composition is suitable for use in places and applications that receive impacts and repeated bending loads,” e.g., a road surface, see [0013]), which under the Broadest Reasonable Interpretation reads over “a paving block mold”); and 
pouring said uncured luminescent mixture to fill said paving block mold (e.g., see [0031]). 
However, Kono is silent to specifically disclosing forming an uncured concrete mixture by mixing sand, aggregate, water and cement, and pouring said uncured concrete mixture into the paving block mold.

	In the same field of endeavor of luminescent concrete compositions and products made therefrom, Saleem discloses a casting method for the manufacture of glow-in-the-dark concrete blocks [0082-83], for the use as concrete paving units (e.g., see Example 3, [0108-10]). Saleem discloses that the concrete slurry (analogous to the claimed “uncured concrete mixture”) may be compacted in the mold by using a hydraulic press, a vibrating table, a steel rod or a trowel, and that the concrete slurry may be poured into the bottom of a mold thereby forming a casted wet base concrete. 

Furthermore, Saleem discloses that is preferable that a single casted article is formed when the casted luminescent surface layer and the casted wet base concrete merge at the boundary between the two, hence forming two distinct and contiguous layers including the casted luminescent surface layer and the casted wet base concrete, which results in a glow-in-the-dark concrete block. 
Saleem discloses that it is preferable that the junction between cured forms of the casted luminescent surface layer and the casted wet base concrete (base of the concrete block; Saleem at [0087]) is substantially undetectable as the two are cured concurrently [0084], further disclosing the casted luminescent surface layer may diffuse or partially diffuse into the casted base layer, and the boundary between the two becomes a heterogeneous phase comprising components from both layers [0085].

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kono’s method of manufacturing a paving block with embedded photoluminescent material by pouring an uncured concrete mixture into a paving block mold and pouring said a luminescent mixture to fill said paving block mold, as taught by Saleem.
One of ordinary skill in the art would have been motivated to modify the method of Kono with the method of Saleem, since Saleem teaches that by pouring an uncured concrete mixture into a paving block mold and pouring said a luminescent mixture to fill 

Regarding claims 2, 9 and 16. Kono/Saleem discloses the method of manufacturing a paving block with embedded photoluminescent material of claim 1, further comprising the step of: allowing said contents in said paving block mold to cure for a set period of time to form a paving block – Saleem’s [0084] discloses, “casting may be performed at a temperature of 10-40 °C., for a time period of 2-48 hours, 6-36 hours, or 12-24 hours and then removed from the mold, which results in a glow-in-the-dark concrete block.”

Regarding claims 3, 10 and 17. Kono/Saleem discloses method of manufacturing a paving block with embedded photoluminescent material of claim 2, further comprising the step of: grinding a top surface of said paving block to remove excess concrete material and expose a photoluminescent layer – Kono’s [0026] discloses, “…the surface which is the front side, ie, the bottom side of the petri dish (mold), is polished to expose the inorganic phosphor on the surface, granting better fluorescence.”

Regarding claims 5, 12 and 19. Kono/Saleem discloses the method of manufacturing a paving block with embedded photoluminescent material of claim 1, further comprising the step of: pouring said photoluminescent mixture into a form to allow it to cure and harden – Kono’s [0025] discloses, “This fluorescent composition was distributed in a petri dish so as to be about 100 g each, and solidified.”

Regarding claims 7 and 14. Kono/Saleem discloses the method of manufacturing a paving block with embedded photoluminescent material of claim 1, further comprising the step of: vibrating said paving block mold on a shaker table – Saleem’s [0084] discloses, “The concrete slurry may be compacted in the mold by using a hydraulic press, a vibrating table, a steel rod or a trowel.”

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kono in view of Saleem, as applied to claims 1, 3 and 17, respectively, and further in view of Hill (US PGPub. No. 2011/0262635 A1).
Regarding claims 4, 11 and 18. Kono/Saleem discloses the method of manufacturing a photoluminescent paving block of claim 3, except for the method further comprising the step of: applying a transmissive sealant to cover said photoluminescent layer.
In the same field of endeavor of methods of manufacturing photoluminescent pavers, Hill discloses a method which includes providing a curable paver composition to  form a plurality of uncured pavers, each of the pavers having an upper surface, applying a curable liquid coating composition to the upper surfaces, cure by heating the uncured optically transmissive clear coat layer in overlying relationship with the pigment layer. [0018 and 62].
Hill’s [0019] further discloses, “The step of applying may include the steps of coating each of the upper surfaces with the binder to form a film, coating the outer surface of each of the films with the photoluminescent particulate pigment and coating the photoluminescent particulate pigment on each of the films with the clear coat ([0020] discloses that the clear coat layer may be a sealer. See also [0050]). 
Hill discloses that conditions are provided to allow the curable liquid coating composition to coextensively cure with the uncured pavers in a kiln wherein the temperature is elevated above ambient temperature, but discloses that they may also be cured in ambient conditions, both resulting in that the photoluminescent coating adheres to the paver body and resists chipping, cracking and flaking. [0053].

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kono/Saleem’s method of manufacturing a paving block with embedded photoluminescent material with a step of applying a transmissive sealant to cover said photoluminescent layer, as taught by Hill.
One of ordinary skill in the art would have been motivated to modify Kono/Saleem in view of Hill, since Hill teaches that a step of applying a transmissive .

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kono in view of Saleem, as applied to claims 1, 8 and 15, and further in view of Toma et al. (US Pat. No. 9,114,422 B1).
Regarding claims 6, 13 and 20. Kono/Saleem discloses the method of manufacturing a photoluminescent paving block of claims 1, 8 and 15, respectively, except for specifically disclosing, the method further comprising the step of: firing said silica-based glass material infused with said photoluminescent pigment in a kiln.
Nonetheless, Kono’s [0025] discloses the composition is dry by forced drying with hot air at 60-100 °C.
In the same field of endeavor of paving blocks with embedded photoluminescent material and methods of making thereof, Toma discloses a luminescent paving block (1), which includes a cast concrete base (10) and a photoluminescent layer (12), which Toma discloses could be made from a polyester resin infused with a photoluminescent pigment, or a silica-based glass material infused with photoluminescent pigment (Col. 2, ll. 45-55). Furthermore, Toma discloses that the silica-based glass material is mixed with a strontium aluminate pigment to form a silica-based glass mixture forming an evenly distributed suspension, 
 It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kono/Saleem by selecting material infused with said photoluminescent pigment to be a silica-based glass material, and to further comprise a step of firing said photoluminescent mixture of a silica-based glass material infused with a photoluminescent pigment in a kiln, as taught by Toma, because Toma teaches that it is known in the art to utilize either a glass-based silica material or a polyester resin as the material infused with the photoluminescent pigment. As per MPEP 2144.07:
“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp.”, 325 U.S. 327, 65 USPQ 297 (1945).
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in a method for producing a paving block having a luminescent layer with photoluminescent material embedded within. See MPEP 2143, KSR Rationale “A”.

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument, “Before, discussing the details of the rejection, it should be noted that independent claims 1, 8, and 15 are amended to recite "a method of manufacturing a photoluminescent paving block". In the Examiner's opinion, Kono discloses a method of manufacturing a paving block with embedded photoluminescent material,” see Remarks at p. 8. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 8 and 15. When reading the preamble in the context of the entire claim, the amended recitation “manufacturing a photoluminescent paving block” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, under the Broadest Reasonable Interpretation (BRI), there is no difference between the recitation “A method of manufacturing a paving block with embedded photoluminescent material,” and the amended recitation of “A method of manufacturing a photoluminescent paving block,” since applicant’s method requires the .

In response to applicant's arguments against the references individually (see Remarks at p. 8, ¶3 to p. 11), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Applicant arguments are selectively describing Kono’s methods 1 – 3, and alleges the teachings of Kono would not be combined with the teachings of Saleem to yield the claimed invention (see Remarks, p.8-9). Applicant's argument is not persuasive.
Applicant is respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant at page 8 argues that, “No mention is made of breaking the mixture into fragments or mixing the photoluminescent fragments with sand, cement, and water.” This is unpersuasive, since Kono indeed discloses  breaking the mixture into fragments or mixing the photoluminescent fragments with sand, cement, and water. This is apparent from Kono’s disclosure at, e.g.,  [0019] “Examples of the method for forming into a granular form include (1) a method of solidifying a fluid fluorescent composition in a mold having a desired shape, and (2) solidifying into an appropriate shape. There is a method in which the phosphor composition is pulverized with a pulverizer [analogous to the claimed breaking the mixture into fragments] or the like to form particles, but other methods may be used. The shape of the fluorescent aggregate for mortar or concrete obtained by molding may be in the same range as the material used for normal mortar or concrete aggregate such as gravel, sand or powder. What is necessary is just to set it as an appropriate shape according to the objective.” It is common knowledge in the concrete art, to mix a concrete or mortar mixture with aggregates, such as sand, binders such as cement and water. There is no novelty in the latter. 

Furthermore, Applicant piecemeal analysis of the references continues by arguing only Kono’s method 1 and not the combination of the teaching of Kono in view of Saleem, as presented in the Examiner’s rejections. Applicant argues at the end of p. 8, continuing in p. 9 that, 
“Moreover, in example 1, the inorganic phosphor accumulates on the bottom of the petri dish, so that the bottom section of the building material is the fluorescent section. Therefore, even if example 1 taught all of the characteristics listed above (which it does not), it could not be combined with Saleem to yield: 
"pouring said uncured concrete mixture into the paving block mold; and pouring said uncured luminescent mixture to fill said paving block mold". This is because, if the luminescent mixture as taught in example 1 of Kono were poured on top of Saleem's 
This is unpersuasive.
	Kono’s [0026] discloses, “…the surface which is the front side, i.e., the bottom side of the petri dish (mold), is polished to expose the inorganic phosphor on the surface, granting better fluorescence.” As well as Saleem, who teaches at [0076] “the present disclosure relates to a glow-in-the-dark concrete block including a surface layer containing a cured form of the luminescent concrete slurry disclosed herein in any of its embodiments, and a base concrete block. Preferably, at least a portion of a surface of the base concrete block is coated by the surface layer.  Saleem’s “base concrete block” comprises “a cured form of a concrete slurry comprising cement, a fine aggregate comprising sand, a coarse aggregate comprising limestone, and water, and which is devoid of phosphorescent strontium aluminate particles.” [0077]. See the discussion of claim 1 above.
	Applicant continues arguing that,  “Furthermore, even though Kono states that the fluorescent composition can be used to as an aggregate to mix with cement (paragraph 31), Kono is silent about the method in which such mixture with cement occurs.” This is unpersuasive, as the rejections set forth herein, as well as in the Non-Final action are obviousness type rejection in view of the teaching of Kono and Saleem.
Even more, Kono discloses at [0016], “There is no particular limitation on the type of cement that can be mixed.” Kono discloses the use of mineral materials in the blend, 

	At pages 10-11, Applicant argues and concludes that, “Kono suggests that to forming a concrete block only with the pulverized mixture of resin and pigment, but without the addition of sand. Therefore, Kono does not teach the following feature of claim 1, 8, and 15: mixing said photoluminescent fragments, sand, cement and water to form an uncured luminescent mixture.” Again, this is a piecemeal analysis of the prior art references, which does not take into consideration the Examiner’s rejection as a whole, and does not accounts for what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant is reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hesse (US PGPub. No 2005/0160637 A1); Discloses a process is making a luminescent cemetery marker comprising applying a luminescent material to a cemetery marker. The luminescent material is preferably non-toxic, although the use of toxic materials is not precluded. The cemetery marker may be comprised of granite, marble, sandstone, brass, slate, glass, metal, wood, ceramics, plastic or fiberglass, for example. [0002].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712